Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings filed 12/14/2020 were accepted in Office Action dated 8/5/2021.

The following is an Examiner’s statement of reasons for allowance:
In addition to applicant’s remarks filed 4/25/2022, prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 9 and 17 when taken in the context of the claims as a whole.
At best prior arts of record found, specifically, Tomkins (US 2009/0102806 A1) discloses [0020] The user interface application 113 may provide controls, such as movie clip based controls, to the display driver 205 for output on display 130 to implement a virtual interface. These controls may be arranged on the display 130 according to user interface application 113. In FIG. 2, the movie based clips include controls 215, 220, 225, 230, and 235, that may be selectable objects. A text area 240 may display input and/or output text. Additionally, or in the alternative, text area 240 may be replaced by or supplemented with an image display area that may display images, such as still images, animations, and/or video. Controls 215 through 235 and text area 240 may be arranged within a container 245, such as a movie clip container in a FLASH.RTM. player environment; Chang (US 2009/0150813 A1) discloses [0047] FIG. 8 provides an example of a simple two state button control 80 shown in its different states--the normal (up) state 81, and the down state 82. In the button example, the normal state 81 is dark coloured and the down state 82 is lightly coloured, and are displayable upon the display 114 as an individual GUI or as part of a larger GUI. Selection of the button 80 may be via user positioning of a cursor associated with the mouse pointer 103 and clicking one of the mechanical buttons 103a or 103b associated with the mouse pointer 103, or via user operation of the keyboard 102 by various key presses, [0048] Once the desired states of the control 80 have been identified, the behaviour of the control 80 is modelled using a state-machine. The state-machine will have triggers (state change events) that are mapped to user-interface events (such as mouse clicks, key presses, etc). FIG. 5(a) shows a state-machine for the above mentioned example GUI button 80. The state-machine has state-change events e1 and e2, where e1 is mapped to a mouse down event, and e2 is mapped to a mouse up event. The chosen state machine models how the button control 80 will operate. The example button 80 will change from normal to down state whenever a mouse down click event (i.e. depression of the mechanical button) occurs and changes from down to normal when a mouse up click event (ie. release of the mechanical button) occurs, [0049] Once the state-machine is defined, the visual appearances of the control are then associated to each state of the state-machine. Transition animations are additionally defined between the appearances. The transition animations define how and what animation is to be performed. The transition animation in the preferred embodiment of the present invention is a morphing effect between appearances associated with each of the states of the state machine. The transition animation can also be a sequence or set of displayed transition images, a sound that is played or a command that is executed. In FIG. 4, the Normal appearance is associated with the Normal state of the state-machine and the Down appearance is associated with the Down state of the state-machine. An animation effect is defined, morphing from the Normal appearance to a dark colour then to the Down appearance. Collectively, these transition animations between appearances form what are called herein an animation graph. FIG. 5(b) shows an example animation graph for the button example, having appearances A and B, with transition animation a1 defined from appearance A to appearance B, and with transition animation a2 defined from appearance B to appearance A; Collins (US 2006/0265659 A1) discloses [0015] FIG. 2 shows a general overview of an inheritance model between slides within a presentation, in accordance with aspects of the present invention. Referring to FIG. 2, three hierarchical layers are illustrated within the system including slide master 205, layout(s) 210 and slide(s) 215, [0016] According to one embodiment of the invention, each presentation includes at least one slide master (205) and each slide master may include zero or more custom layouts (210) that may be associated with one or more slides (215). Slide master 205 is at the highest level within the hierarchy. Layouts 210 are the second level within the hierarchy and the slides (215) are at the third level within the hierarchy. Slides 215, therefore, inherit their corresponding properties from any associated layouts and the layouts inherit properties from an associated slide master. Changes made to the slide master propagate to the layout level and then propagate to the slide level. Changes made to the layout propagate down to the associated slides. An exception can be made to a property at one or more of the hierarchical levels that overrides the inheritance of that property from parent layers, [0024] A layout's background fill and slide transition are inherited, by default, from the master. A user may override these properties on a layout-by-layout basis if desired. Background objects on the master may be hidden or shown for each layout. According to one embodiment, the background objects are shown by default; Walkin (US 2014/0123021 A1) discloses [0047] FIG. 6 illustrates an example method 600 for transitioning an image between two display modes. Method 600 may begin at STEP 610, where an image, such as a digital photograph, is displayed in a first display mode. At STEP 620, in response to a user input, such as a user interaction with the image, the image may transition from the first display mode to the second display mode. In particular embodiments, an animation sequence may be displayed during the mode transition. With some implementation, the animation sequence may feature the image itself, [0048] To further explain the steps of method 600, consider the example animation sequence illustrated in FIGS. 7A-7I. In FIG. 7A, an image 711 is displayed in the full-screen mode on the screen of a Smartphone. The screen is a touchscreen and is capable of receiving a user's touch gesture as input. Suppose that a user makes a finger swipe gesture by quickly sliding a finger across the touchscreen. This swipe gesture results in a user input being received at the Smartphone and may cause image 711 to transition from the current display mode (e.g., the full-screen mode) to another display mode (e.g., the on-page mode), [0049] In particular embodiments, different gestures may cause the image to make different types of mode transitions. As an example, when an image is displayed in the on-page mode, an upward finger swipe (e.g., quickly sliding a finger from bottom to top across the touchscreen) may cause the image to transition to the full-screen mode, while a downward finger swipe (e.g., quickly sliding a finger from top to bottom across the touchscreen) may cause the image to transition to the index mode. As another example, when an image displayed in the full-screen mode, the pinch-close gesture (e.g., brining two fingers closer together) may cause the image to transition to the on-page mode or index mode. Conversely, when an image displayed in the index mode, the pinch-open gesture (e.g., brining two fingers farther apart) may cause the image to transition to the on-page mode or full-screen mode. Other gestures, such as pan or drag may also be used to cause these transitions and this disclosure contemplates any applicable gestures, [0050] More generally speaking, an image may be displayed in various sizes. For example, the image is shown in a larger size when it is displayed in the full-screen mode, but is shown in a smaller size when it is displayed in the index mode. Thus, each display mode may correspond to a specific size for displaying the image. In particular embodiments, while an image is displayed at a specific size, one type of user input (e.g., upward swipe, pinch open, or single tap) may cause the image to be transitioned to the next larger size, while another type of user input (e.g., downward swipe, pinch close, or double tap) may cause the image to be transitioned to the next smaller size. For example, if a user wants to view an image in successive larger sizes, the user may repeatedly make upward swipe gestures. Conversely, if the user wants to view the image in successive smaller sizes, the user may repeatedly make downward swipe gestures, [0051] From FIG. 7A, upon receiving a user input (e.g., caused by a finger swipe gesture), an animation sequence may be displayed while image 711 is transitioned from the current display mode (e.g., the full-screen mode) to another display mode (e.g., the on-page mode). In particular embodiments, the animation sequence may feature image 711 itself. With some implementations, for the animation sequence, image 711 may first recede backward while decreasing in size, as illustrated in FIGS. 7B-7D. When image 711 reaches a smallest size (e.g., FIG. 7D), it then advances forward while increasing in size, as illustrated in FIGS. 7E-7G. When image 711 reaches a largest size (e.g., FIG. 7G), it again decreases in size, as illustrated in FIG. 7H, until finally it reaches the size and position corresponding to the destination display mode to which image 711 is transitioning, as illustrated in FIG. 7I, where image 711 is displayed in the on-page mode, being included as a part of another content item 712 (e.g., a web page), [0052] When a three-dimensional object is presented in a two-dimensional medium, various perspective techniques may be employed to simulate three-dimensional visual effects. For example, when an object gradually decreases in size, it has the visual effect of the object gradually receding backward, moving farther away from the viewer. Conversely, when an object gradually increases in size, it has the visual effect of the object gradually advancing forward, moving closer to the viewer. Thus, in the animation sequence illustrated in FIGS. 7A-7I, when image 711 gradually decreases in size as illustrated in FIGS. 7B-7D, it has the visual effect of image 711 gradually receding backward on the screen of the Smartphone, moving farther away from the user. Conversely, when image 711 gradually increases in size as illustrated in FIGS. 7E-7G, it has the visual effect of image 711 gradually advancing forward on the screen, moving closer to the user; and Huang (US 2013/0057555 A1) discloses [0015] To facilitate an understanding of the methods and systems described herein, FIG. 1 illustrates an exemplary transition 100 of a user interface into a display screen 102. In particular, FIG. 1 shows how a user interface (i.e., user interface B) may "slide" into display screen 102 from the left and in the process replace another user interface (i.e., user interface A) that is already displayed within display screen 102. A sliding transition is illustrative of the many different types of transitions that may be animated in accordance with the methods and systems described herein. For example, the methods and systems described herein may be utilized to animate fill-in transitions, fill-out transitions, zoom in transitions, zoom out transitions, transparent transitions, and/or any other type of transition as may serve a particular implementation, [0016] As used herein, a "user interface" may include any display frame, graphic, and/or other interface that may be associated with (e.g., displayed by) an application executed by a computing device. A user interface may have any suitable size (i.e., pixel resolution). For example, user interfaces A and B, as shown in FIG. 1, may be configured to occupy all of the pixels included in display screen 102 once they have been entirely transitioned into display screen 102. Alternatively, a user interface may be configured to occupy less than all of the available pixels within display screen 102, [0017] As shown in FIG. 1, user interface A may be initially located within the display screen. To animate a sliding transition of user interface B into display screen 102, a computing device associated with display screen 102 may perform a series of animation steps. Three animation steps are shown in FIG. 1 for illustrative purposes. During each animation step, display screen 102 is redrawn to include an increasingly larger portion of user interface B displayed therein. After the last animation step (i.e., the third animation step), user interface B has completely replaced user interface A and occupies all of the pixels of display screen 102, [0018] Animation of a transition of a user interface into a display screen may be implemented in a variety of different manners. For example, each animation step included in a series of animation steps may be performed at a fixed speed. In other words, the time period in between performance of each animation step is the same. In this case, animation step values corresponding to the animation steps may define a total number of pixels within the display screen that are to be occupied by the user interface immediately after each animation step is performed, [0042] In step 602, a transition animation system detects a screen size of a display screen associated with a computing device executing an application. Step 602 may be performed in any of the ways described herein, [0043] In step 604, the transition animation system automatically generates, based on the detected screen size, a plurality of animation step values each corresponding to a different animation step included in a plurality of animation steps that are to be involved in an animation of a transition of a user interface associated with the application into the display screen. Step 604 may be performed in any of the ways described herein.  In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the invention, knowing the teachings of the prior art of record, would have combined them to arrive at the present invention as recited in the context of independent claims 1, 9 and 17 as a whole.
Thus, claims 1, 9 and 17 are allowed over the prior arts of record.  Dependent claims 2-8, 10-16 and 18-20 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 4/25/2022.
      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143                                                                                                                                                                                                         
 /JENNIFER N WELCH/  Supervisory Patent Examiner, Art Unit 2143